Citation Nr: 1441156	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for toenail fungus.

2.  Entitlement to an initial rating in excess of 10 percent for obsessive compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

These matters were received by the Board of Veterans' Appeals (Board) from the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  They are on appeal from March 2007 and March 2014 rating decisions.  

In May 2009, the Veteran testified on the issue of service connection for toenail fungus during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  In February 2010 and in December 2010, the case was remanded for additional development.  

In June 2012, the Veteran was advised that the VLJ who had presided over the May 2009 Travel Board hearing was has since retired from the Board, and in correspondence received in June 2012 indicated that he wanted to appear at a hearing before another VLJ via videoconference.  In June 2013, the Veteran testified on the same issue during a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is also included in the claims file.

The Board again remanded the Veteran's service connection claim in October 2013.

As noted in the October 2013 Board remand, the issue of whether the Veteran's previously denied claim of entitlement to service connection for PTSD should be reopened was raised by his representative during the June 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is again referred to the AOJ for appropriate action.  

The issue of an initial rating in excess of 10 percent for OCD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's toenail onychomycosis was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for toenail onychomycosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his May 2009 and June 2013 testimony before the Board, the Veteran contends that he first noticed thickness and discoloration in his toenails during his service in Vietnam.  He testified that he did not seek treatment for this condition until the 1980s, when it worsened and began causing him functional difficulty.  Service personnel records reflect that the Veteran served in Vietnam.

On VA examination in July 2010, the Veteran was noted to have had onychomycosis of all toenails, with extensive scaling and flaking in the third interdigital web spaces.  On VA examination in February 2011, the diagnosis was onychomycosis of all toenails except for the right fourth and fifth toes.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current toenail onychomycosis is related to his period of service.  The Veteran is competent to report that the observable toenail condition he first experienced in service is the same condition he currently experiences, which has been diagnosed as toenail onychomycosis.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes that the Veteran never received treatment in service for any toenail condition, while receiving treatment for numerous other complaints and medical problems.  Also, during the July 2010 VA examination, he reported that he had noticed his toenails breaking off and becoming thick in 1985, and for almost 25 years had been treating his condition with over-the-counter medications.  However, the Veteran's testimony regarding the onset of his toenail symptoms during his service in Vietnam is plausible and, resolving reasonable doubt in his favor, the Board finds the Veteran's statements that his toenail fungus symptoms first began during service to be credible.  

The Board notes that the VA examiner in July 2010 determined that the Veteran's onychomycosis was not related to service on the basis that there were no medical records documenting any toenail fungus in service.  The February 2011 VA examiner provided essentially the same opinion and same rationale in the February 2011 examination report and a January 2014 addendum report.  However, as these negative opinions are based solely on a lack of documented medical treatment for the Veteran's asserted disability in the service treatment records, they are not adequate as probative medical opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the February 2011 examiner failed to note that the Veteran is competent to report symptoms of his toenail fungus, the onset of symptoms of toenail fungus, and self-treatment for toenail fungus, despite receiving explicit instructions to do so for each opinion he provided.


Moreover, the fact that each examiner, in giving such rationale, implied that his opinion would be changed if toenail fungus would have been noted in service treatment records reflects that, if the Veteran had such toe nail fungus in service, the examiners would have found his current toe nail onychomycosis to have been service-related.  As noted above, resolving reasonable doubt in the Veteran's favor, the Board finds that he first experienced toenail fungus symptoms during his period of service. 

Therefore, the Board finds that the evidence pertaining to whether the Veteran's current toenail onychomycosis began in service is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that toenail onychomycosis was incurred in service.  Accordingly, service connection for toenail onychomycosis must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

Service connection for toenail onychomycosis is granted.


REMAND

In its March 2014 rating decision, the AOJ granted service connection for OCD, and assigned a rating of 10 percent.  In May 2014, the Veteran filed a notice of disagreement with the initial 10 percent rating.  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  


Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and a statement of the case on the issue of an initial rating in excess of 10 percent for OCD.  The Veteran and his representative should clearly be advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of that issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


